


110 HR 6586 IH: To designate the facility of the United States Postal

U.S. House of Representatives
2008-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6586
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2008
			Ms. Hooley introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 3624 Commercial Street Southeast in Salem, Oregon, as the
		  Sue Miller Post Office Building.
	
	
		1.Sue Miller Post Office
			 Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 3624 Commercial Street Southeast in Salem, Oregon, shall be
			 known and designated as the Sue Miller Post Office
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Sue Miller
			 Post Office Building.
			
